DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 05/19/2022 have been entered.  Claims 1-4, 6 and 8-22remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 5 and 7 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, there is lack of antecedent basis for “the outermost, cylindrical region.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee (Patent No. 6,022,342).
Regarding claim 1, Mukherjee teaches an endovascular catheter (I, Fig. 1) comprising: an elongated and hollow catheter body (34, Fig. 2 and see Fig. 2 illustrating I as hollow have lumen 40) extending along a longitudinal axis (longitudinal axis, see Fig. 3 below) between a proximal end (38, Fig. 1) and a distal end (36, Fig. 1), the distal end (36) defining a main exit port (44, Fig. 3) of the catheter body (34), and the catheter body (34) defining a side exit port (42, Fig. 2) located between the proximal end (38) and the distal end (36, see Fig. 1-4), the catheter body (34) configured to receive an elongated element (GW, Fig. 3) to pass therethrough along the longitudinal axis (see Fig. 3 below); an internal inflation lumen (30, Fig. 3) having a proximal end (end opposite the distal end, see Fig. 3 below) and a distal end (distal end, Fig. 3 below); and an elongated, inflatable element (28, Fig. 3) carried on the distal end of the internal inflation lumen (see Fig. 3 and Col. 4, lines 57-60) and disposed within the catheter body (34, see Fig. 3) and including an outermost region (outermost region, see Fig. 4), the inflatable element (28) is configured to inflate to an inflation state (see state of 28 in Fig. 4 and Col. 4, lines 1-4) at a location adjacent (near) to the side exit port (42, see Fig. 4) to direct the elongated element (GW) through the side exit port (42, see Fig. 4 and Col. 4, lines 57-64), and an entirety of a circumference of the internal inflation lumen (circumference of 30) movable spaced apart from and within the catheter body (34) along the longitudinal axis (see Fig. 3 below and see Col. 5, lines 9-12 where the lumen 40 is larger than the outer diameter of C; hence, as a result of C being longitudinally movable within I, 28 is longitudinally movable within I).  
[AltContent: textbox (longitudinal axis)]Examiner’s Annotated Fig. 3
[AltContent: textbox (distal end of 30)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    182
    487
    media_image1.png
    Greyscale



[AltContent: ][AltContent: textbox (outermost region)]Examiner’s Annotated Fig. 3


    PNG
    media_image2.png
    152
    211
    media_image2.png
    Greyscale

Regarding claim 2, Mukherjee teaches wherein when the inflatable element (28) is in a deflated state (state of 28 in Fig. 3), the elongated element (GW) is enabled to pass longitudinally beyond the inflatable element (28) and out the main exit port (44, see Fig. 3 illustrating 20 not being blocked by 28; hence, GW can pass out of 44).  
Regarding claim 3, Mukherjee teaches wherein when the inflatable element (28) is in the inflated state (state of 28 in Fig. 4), the elongated element (GW)is forced to exit the catheter body (34) through the side exit port (42) via contact with the inflatable element (28, see Fig. 4 and Col. 7, lines 51-58).  
Regarding claim 15, Mukherjee teaches a method of selectively directing a surgical tool (GW, Fig. 3) within a catheter (I, Fig. 1, see Col. 7, lines 9-67 and Col. 8, lines 1-2), the method comprising: inserting a catheter body (34, Fig. 2) into a vessel of a patient (see Fig. 1 illustrating I inserted within the vessel of a patient, see Co. 7, lines 44-46) , the catheter body(34) having a proximal end (38, Fig. 1) and a distal end (36, Fig. 1), the distal end (36) defining a main exit port (44, Fig. 3) of the catheter body (34), and the catheter body (34) defining a side exit port (42, Fig. 2) located between the proximal end (38) and the distal end (36, see Fig. 1-4) of the catheter body (34), the side exit port (42) having a proximal edge (proximal edge, Fig. 3 below) and a distal edge (distal edge, Fig. 3 below,); after the inserting step, advancing an internal balloon (28, Fig. 4) carried on a distal end (distal end, Fig. 3 above) of an internal inflation lumen (30, Fig. 3) within the catheter body (34) relative to the catheter body (34, see Col. 7, lines 44-50) to a 4Serial No. 16/776658Atty. Dkt. No. MTRN0102PUSReply to Office Action of January 31, 2022A0000220US01location (location of 28 in Fig. 3) between the proximal edge (proximal edge, Fig. 3 below) of the side exit port (42) and the distal end (44) of the catheter body (34, see Fig. 3 illustrating at least a portion of 28 located between the proximal edge and 44); inflating the internal balloon (28) at the location (location of 28 in Fig. 3) to an inflation state (see state of 28 in Fig. 4 and Col. 4, lines 1-4) after the advancing step (see Col. 7, lines 44-54); and while the internal balloon (28) is in the inflation state (state of 28 in Fig. 4), advancing the surgical tool (GW) through the catheter body (34) such that the inflated internal balloon (28) directs the surgical tool (GW) to exit the catheter body (34) through the side exit port (42, see Col. 7, lines 44-58).  

Examiner’s Annotated Fig. 3
[AltContent: textbox (proximal edge)][AltContent: textbox (distal edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    184
    167
    media_image3.png
    Greyscale

Regarding claim 19, Mukherjee wherein the surgical tool is an internal balloon catheter (see Mukherjee Col. 7, lines 40-50 where other surgical tools such as balloon catheters may be inserted within the device.  
Regarding claim 20, Mukherjee further comprising inflating a balloon of the internal balloon catheter after the step of inflating the internal balloon (see Col 1, lines 48-51; Col. 7, lines 1-2 and 50-58 and Col. 8, lines 1-2).  
Regarding claim 22, Mukherjee wherein the catheter body (34) has an upper inner wall region (upper inner wall of 34, it should be noted that upper is relative based on the orientation of the device) and a lower inner wall region (lower inner wall of 34, lower is relative based on the orientation of the device) opposing the upper inner wall region (see Fig. 4), and the outer diameter of the internal balloon (28) contacting the upper inner wall region and not contacting the lower inner wall region when in the inflation state (in the state in Fig. 4 it is the Examiner’s position that 28 indirectly contacts the upper wall of 34 as a result of all of the components of the device being in direct or indirect contact and 28 does not directly contact the lower inner wall region as a result of C being between I and 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mukherjee (Patent No. 6,022,342) in view of Horvers (Pub. No. 2012/0232640).
Regarding claim 4, Mukherjee teaches wherein the inflatable element (28) in the inflation state (see Fig. 4) has an inflation diameter (diameter of 28 in Fig. 4) less than an inner diameter of the catheter body (inner diameter of 34) to form a gap (space between 28 and inner surface of 34 where C is located, Fig. 4) between an inner surface of the catheter body (inner surface of 34) and an outermost region of the inflatable element (28, see Fig. 4) but does not teach wherein the elongated, inflatable element includes an outermost, cylindrical region having a circumference.  However, Hoovers teaches a balloon (4, Fig. 1) having an outermost cylindrical region (see 1 illustrating 4 as cylindrical).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Mukherjee by forming the balloon to be cylindrical as taught by Hoovers because Hoovers teaches that it is known in the art that medical balloons come in a plurality of shapes one being cylindrical (see [0074]).  Further, Mukherjee teaches that modifications may be made to the device (see Col. 8, lines 59-67).
Regarding claim 6, Mukherjee teaches wherein a portion of the inflatable element (28) is located above the side exit port (42, see Fig. 4, it is the Examiner’s position that 180o rotation of the device would result in 28 being located above 42) but Mukherjee does not teach the inflatable element having an outermost, cylindrical. However, Hoovers teaches a balloon (4, Fig. 1) having an outermost cylindrical region (see 1 illustrating 4 as cylindrical).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Mukherjee by forming the balloon to be cylindrical as taught by Hoovers because Hoovers teaches that it is known in the art that medical balloons come in a plurality of shapes one being cylindrical (see [0074]).  Further, Mukherjee teaches that modifications may be made to the device (see Col. 8, lines 59-67).
Regarding claim 9, Mukherjee teaches an endovascular catheter (C, Fig. 1) comprising: an elongated and hollow catheter body (14, Fig. 2 and see Fig. 2 illustrating C as hollow have lumen 20) configured to guide a surgical tool (GW, Fig. 3) into a vasculature (see Fig. 1), the catheter body (14) extending along a longitudinal axis (longitudinal axis, see Fig. 3 above) between a proximal end (18, Fig. 1) and a distal end (316), the distal end (16) defining a main exit port (26, Fig. 3) of the catheter body (14), and the catheter body (14) defining a side exit port (22, Fig. 2) located between the proximal end (18) and the distal end (16); and a internal balloon (28, Fig. 4) disposed within the catheter body (14) and the internal balloon (28) at least partially adhered to an inner wall of the catheter body (inner wall of 14, see Fig. 3) to form an adherence region (region where 28 is located along inner surface of 14); wherein the endovascular catheter (20) is configured to operate in: a first mode in which the internal balloon (28) is deflated (Fig. 3) and the surgical tool (GW) is directed to exit the catheter body at the main exit port (26, GW is capable of being passed through 20 and 26 in a first configuration), and 3Serial No. 16/776658Atty. Dkt. No. MTRN0102PUSReply to Office Action of January 31, 2022A0000220US01 a second mode (mode shown in Fig. 4) in which the internal balloon (28) is inflated to direct the surgical tool (GW) to exit the catheter body (14) at the side exit port (22, see Col. 7, lines 51-58).  Mukherjee does not teach the internal balloon having a cylindrical shape one third to one half of the circumference of the outermost, cylindrical region of the cylindrically-shaped internal balloon.  However, Hoovers teaches a balloon (4, Fig. 1) having an outermost cylindrical region (see 1 illustrating 4 as cylindrical).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Mukherjee by forming the balloon to be cylindrical as taught by Hoovers because Hoovers teaches that it is known in the art that medical balloons come in a plurality of shapes one being cylindrical (see [0074]).  Further, Mukherjee teaches that modifications may be made to the device (see Col. 8, lines 59-67).
Mukherjee in view of Hoovers does not teach that the adherence region is one third to one half of the circumference of the outermost, cylindrical region of the cylindrically-shaped internal balloon.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Mukherjee in view of Hoovers by forming the adherence region to be one third to one half of the circumference of the outermost cylindrical region of the cylindrically-shaped internal balloon because it had been held that forming an optimum range for adhesion does not require a leap of inventiveness and involves only routine skill in the art and it would achieve the same predicatable results as taught by Mukherjee.  Further, Mukherjee teaches that modifications may be made to the device (see Col. 8, lines 59-67).
Regarding claim 10, Mukherjee in view of Hoovers teaches wherein the surgical tool is a guide wire (GW) disposed within the catheter body (14) and moveable along the longitudinal axis relative to the catheter body (see Figs. 3-4 of Mukherjee).  
Regarding claim 11, Mukherjee in view of Hoovers teaches wherein when the endovascular catheter (C) is in the second mode (Fig. 4), the guide wire (GW) contacts the inflated internal balloon (28) and bends toward the side exit port (22, see Fig. 4).  
Regarding claim 13, Mukherjee in view of Hoovers wherein the surgical tool is a balloon catheter disposed within the catheter body and moveable along the longitudinal axis relative to the catheter body (see Mukherjee Col. 7, lines 40-64 and Col. 8, line 2 where other devices such as balloon catheters may be inserted within I).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mukherjee (Patent No. 6,022,342) in view of Whiting et al. (Pub. No. 2006/0074398).
Regarding claim 8, Mukherjee does not teach wherein the catheter body defines a second side exit port located between the proximal end and the distal end. However, Whiting et al. teaches an endovascular catheter (12, Fig. 1) having a first side port (66, Fig. 1) and a second side port (22, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Mukherjee by adding a second side port as taught by Whiting et al. providing a device that has side ports along various locations of the catether (see [0070]). Further, Mukherjee teaches that modifications may be made to the device (see Col. 8, lines 59-67).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mukherjee (Patent No. 6,022,342) in view of Horvers (Pub. No. 2012/0232640) in view of Whiting et al. (Pub. No. 2006/0074398).
Regarding claim 14, Mukherjee in view of Hoovers does not teach wherein when the endovascular catheter is operating in the second mode, a second surgical tool is extending through the main exit port.  However, Whiting teaches an endovascular catheter (12, Fig. 1) operating in a second mode (Fig. 8B) a second surgical tool (196, Figs. 15-16) is extending through the main exit port (see Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Mukherjee in view of Hoovers such that when the device is operating in a second mode a second surgical tool is extending through the main exit port as taught by Whiting et al. for stabilizing the catheter to prevent damage to adjacent tissue (see [0088]). Further, Mukherjee teaches that modifications may be made (see Col. 8, lines 59-67).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mukherjee (Patent No. 6,022,342) in view of Selmon et al. (Pub. No. 2001/0000041).
Regarding claim 16, Mukherjee teaches wherein the surgical tool is a guide wire (GW), and but does not teach the method further comprises: before the step of inflating, inserting the guide wire through the main exit port of the catheter body; and subsequently retracting the guide wire to pass over the distal edge of the side exit port, wherein the step of inflating occurs after the step of retracting. However, Selmon et al. teaches a method (see [0039]-[0040]) of directing a surgical tool (10, Figs. 3A-3D) within a catheter (20, Fig. 3A), the method comprising: before a step of engaging a redirecting mechanism, inserting the catheter (20) in the vessel of a patient (see Figs. 3A-3D) the catheter body (body of 20) having a main exit port (see distal opening, Fig. 3BB) and a side exit port (22, Fig. 3A), wherein the surgical tool is a guidewire (see [0040]) and inserting the guide wire (10) through the main exit port of the catheter body (distal opening of 20); and subsequently retracting the guide wire (10) to pass over a distal edge of the side exit port (22, see [0040]), wherein the step of engaging the redirecting mechanism occurs after the step of retracting (see [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Mukherjee by before the step of inflating/deflecting, inserting the guide wire through the main exit port of the catheter body; and subsequently retracting the guide wire to pass over the distal edge of the side exit port, wherein the step of inflating/deflecting occurs after the step of retracting as taught by Selmon et al. for allowing the device to move pass a occluded blood vessel ([0009]). Further, Mukherjee teaches that modifications may be made (see Col. 8, lines 59-67).
Regarding claim 17, Mukherjee in view of Selmon et al. teaches further comprising: while the internal balloon (28) is in the inflation state (see Fig. 4), extending the guide wire (GW) wherein the inflated internal balloon (28) directs the guide wire (GW) through the side exit port (42, see Mukherjee Col. 7, lines 51-58).  
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee (Patent No. 6,022,342) in view of Tockman et al. (2004/0039371).
Regarding claim 18, Mukherjee does not teach wherein the surgical tool is a liquid contrast medium.  However, Tockman et al. teaches a method ([0053]) of directing a surgical tool (radiographic contrast media [0053]) within a catheter (94, Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Mukherjee by adding the radiographic contrast media taught by Tockman et al. for mapping of the blood vessel and highlighting the venous system ([0053]).  Further, Mukherjee teaches that modifications may be made (see Col. 8, lines 59-67).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mukherjee (Patent No. 6,022,342) in view of Davies et al. (Pub. No. 2011/0172698)/.
Regarding claim 21, Mukherjee does not teach wherein inflatable element comprises a braided metallic or synthetic structure defining gaps smaller in diameter than the elongated element.  However, Davies teaches an endovascular catheter (Figs. 3a-3b) having an inflatable balloon (300) that comprises a braided synthetic structure (see Fig. 3a and [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Mukherjee by forming the balloon to have a braided metallic or synthetic structure as taught by Davies et al. for permitting the balloon to be highly efficient in distributing loads (see [0007]).  Further, Mukherjee teaches that modifications may be made (see Col. 8, lines 59-67).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not the interpretation of the prior art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783